Herlihy, J.
This is an appeal from a judgment of the Supreme Court, Clinton County, entered May 5, 1964, which dismissed a writ of habeas corpus after a hearing. In his petition, appellant alleged that he was sane and that his continued detention violated due process. The writ was allowed, and a hearing was had, at which a psychiatrist appointed by the court testified that appellant was mentally ill and required hospitalization. Contrary to appellant’s assertion, this testimony was based on a personal examination as well as a review of his medical history. Upon conclusion of the hearing, the writ was dismissed. In answer to appellant’s contention on this appeal, his retention at Dannemora State Hospital following the expiration of his sentence pursuant to section 384 of the Correction Law did not violate the equal protection clause of the Federal Constitution, and habeas corpus, in the first instance, is not the proper remedy to test whether appellant has sufficiently recovered to be entitled to be released from the State Hospital. (See People ex rel. Brunson v. Johnston, 15 N Y 2d 647.) Judgment affirmed, without costs. Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.